DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (U.S. Publication 2017/0238858).
In reference to claim 1, Yang et al. discloses an electroencephalogram (EEG-based) psychological test method (see paragraphs 2, 6 and Figure 1 wherein Yang et al. discloses a depression assessment system and method based on physiological information.  Yang et al. discloses acquiring physiological information such as EEG information.), comprising:
collecting, by an EEG acquisition device, an electroencephalogram (EEG) signal of a subject when test information is felt by the subject (see paragraphs 9, 43, 46 and Figures 1-2 wherein Yang et al. discloses the system comprising an information acquisition module which acquires EEG information.  Yang et al. explicitly discloses the EEG acquisition selectively adopting 10 to 20 systematic points to excite and acquire the spontaneous EEG activity of cerebral cortex.  Note, the Examiner interprets such “exciting” and “acquiring” of Yang et al. equivalent to Applicant’s “information…felt by the subject.”);
inputting the test information into a machine learning-based information recognition model, and obtaining a recognition result output from the information recognition model (see paragraphs 14, 53, 56, 66-67,  and Figure 2 wherein Yang et al. discloses processing signal parameters based upon the acquired information and then performing a machine learning, via a machine learning module, generating a depression assessment mathematic model.  Further, Yang et al. explicitly discloses utilizing a plurality of different machine learning models such as Bayes classifier, decision tree algorithm, Adaboost algorithm, k-Nearest Neighbor and support vector machine.  Yang et al. discloses an output module used for displaying the depression level determined via the depression assessment model.); and
determining a psychological test result according to the EEG signal and the recognition result of the test information corresponding to the EEG signal in time (see paragraphs 6, 14, 28, 68 and Figures 1-2 wherein Yang et al. discloses an output module used for displaying the depression level determined via the depression assessment model.  Yang et al. explicitly discloses the invention calculating parameters for such an assessment in the time domain via the acquisition of such physiological information.).  (see Response to Arguments below)
	In reference to claim 2, Yang et al. discloses all of the claim limitations as applied to claim 1 above.  Yang et al. explicitly discloses the EEG acquisition selectively adopting 10 to 20 systematic points to excite and acquire the spontaneous EEG activity of cerebral cortex (see paragraphs 43 and 46).  The Examiner interprets such equivalent to Applicant’s “…EEG signal comprises at least one selected from a group consisting of…a self-generating potential signal…”
In reference to claim 3, Yang et al. discloses all of the claim limitations as applied to claim 1 above.  Yang et al. discloses the depression model output divided into five classes to determine a final depression level output, the classes comprised of normal, common, light depression, moderate depression and severe depression (see paragraph 67).
In reference to claim 6, Yang et al. discloses all of the claim limitations as applied to claim 1 above.  Yang et al. discloses an output module used for displaying the depression level determined via the depression assessment model (see paragraphs 6, 14, 28, 68 and Figures 1-2).  Yang et al. explicitly discloses the invention calculating parameters for such an assessment in the time domain via the acquisition of such physiological information (see paragraphs 6, 14, 28, 68 and Figures 1-2).  Yang et al. discloses the depression model output divided into five classes (e.g. preset rule) to determine a final depression level output, the classes comprised of normal, common, light depression, moderate depression and severe depression (see paragraph 67).
In reference to claim 9, claim 9 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied in the rejection of claim 1 above, claim 9 further recites, “A terminal device, comprising a memory, a processor, and a computer program stored in the memory and operable in the processor, wherein the processor is configured to execute the computer program to carry out…”  Yang et al. discloses the invention implemented via a system which acquires information via sensors over USB serial or Bluetooth (see paragraph 40).  Further, Yang et al. explicitly discloses the invention implementing a computer (see at least claim 2).  The Examiner therefore interprets the system of Yang et al. as equivalent to Applicant’s “terminal” at least inherently comprising a “memory, processor and a computer program stored in the memory and operable in the processor…” 
In reference to claim 10, claim 10 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied in the rejection of claim 1 above, claim 9 further recites, “A non-transitory computer readable storage medium with a computer program stored therein, wherein the computer program, when being executed by a processor causes the processor to…”  Yang et al. discloses the invention implemented via a system which acquires information via sensors over USB serial or Bluetooth (see paragraph 40).  Further, Yang et al. explicitly discloses the invention implementing a computer (see at least claim 2).  The Examiner interprets that since Yang et al. discloses the depression assessment system comprising a computer, the Examiner interprets the computer to at least inherently comprise the “non-transitory computer readable storage medium…”
In reference to claim 11, Yang et al. discloses all of the claim limitations as applied to claim 1 above.  Yang et al. discloses the depression model output divided into five classes to determine a final depression level output, the classes comprised of normal, common, light depression, moderate depression and severe depression (see paragraph 67).  Note, it is clear that the final depression level is equivalent to Applicant’s “name of the test information” and the specific “class” to which the output belongs is equivalent to Applicant’s “class to which the test information belongs.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Publication 2017/0238858) and Yang et al. (U.S. Publication 2019/0025773) (known herein as Yang II).
In reference to claims 4 and 5, Yang et al. discloses all of the claim limitations as applied to claim 1 above.  Yang et al. does not explicitly disclose the EEG and calculated parameters inputted into the machine-learning specifically as image data.  Yang II discloses techniques for deep learning-based detection, notification and correction of comprised sensors (see paragraph 15).  Yang II discloses a computing system comprising a sensor auto-checking mechanism that can be integrated into a number of devices such as home appliances, mobile devices, wearable device, etc. (see paragraph 20).  Yang II discloses the auto-checking mechanism using deep learning such as deep learning classifiers, which operated upon images of a scene forwarding the images to multiple layers of a deep learning model of which predicted labels and true labels are compared to determine loss (see paragraphs 56-59 and  83-88).  Yang II then discloses utilizing certain labels for notification purposes indicating the health of the sensor (see paragraph 61).  Yang II further discloses an alternate embodiment wherein labels are not required when the deep learning module calculates loss during training and accuracy during validation (see paragraph 62).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the deep learning techniques of Yang II with the depression assessment techniques of Yang et al. in order to improve the artificial intelligence detection aspect of the depression assessment of Yang et al. by enabling the use of image data in the classification of depression via camera captured image data which may at least apply a redundancy and accuracy measure to the assessment (see at least paragraph 3 of Yang II).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Publication 2017/0238858) and Tzvieli et al. (U.S. Publication 2018/0116528).
In reference to claim 8, Yang et al. discloses all of the claim limitations as applied to claim 1 above.  Although Yang et al. does disclose the depression assessment system comprising an information acquisition module that acquires EEG information, Yang et al. does not explicitly disclose the system in the form of glasses with a camera, the glasses comprising a first electrode at a nose bridge and a second electrode at a position of a leg thereof adjacent to a wear’s ear contact region.  Tzvieli et al. discloses a system that detects an irregular physiological response while being exposed to sensitive data including a head-mounted display (HMD) (see paragraph 11).  Tzvieli et al. discloses the HMD comprising cameras that measure regions of a user’s face such as forehead, periorbital and regions around the nose (see paragraphs 43, 47-48 and Figures 1a-b).  Tzvieli et al. further discloses alternate embodiments of the HMD comprising sensed regions near the user’s ear as well on the user’s nose (see Figures 2-3 and dotted circular regions).  Tzvieli et al. discloses the system generated a personalized model for detecting stress taking these measurements and further utilizing a stress analysis module (see paragraph 116 and Figure 20).  Lastly, Tzvieli et al. further discloses utilizing further sensors to aid in the invention including an electroencephalogram sensor (see at least paragraph 200).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the camera sensing stress analysis techniques of Tzvieli et al. with the depression assessment techniques of Yang et al. in order to improve on the detection techniques of physiological properties of a user thereby aiding in the diagnosis of further conditions (see paragraphs 8-9 of Tzvieli et al.).

Response to Arguments
The addition of claim 11 is noted.
Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 06/26/22, with respect to the 35 USC 101 rejection of claim 10 have been fully considered and are persuasive.  The 35 USC 101 rejection of claim 10 has been withdrawn since amendments now recite a statutory “non-transitory computer readable storage medium” which thereby remedies the previous issues with the claim.
Applicant’s arguments, see pages 6-7 of Applicant’s Remarks, filed 06/26/22, with respect to the 35 USC 112 rejection of claim 1 have been fully considered and are persuasive.  The 35 USC 112 rejection of claim 1 has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 06/26/22, with respect to the 35 USC 112 rejection of claim 3 have been fully considered and are persuasive.  The 35 USC 112 rejection of claim 3 has been withdrawn since amendments remedy the previous issues.
Applicant's arguments filed 06/26/22 have been fully considered but they are not persuasive.
In reference to claims 1-10, Applicant argues the 35 USC 102 & 103 rejections of the claims based upon Yang et al.  In particular Applicant argues that Yang et al. is silent about any test information, such test information need not be manually edited and classified but instead is automatically recognized via the machine learning techniques of the invention (see pages 8-9 of Applicant’s Remarks).  Applicant further argues that is also silent about any machine learning based information recognition model (see page 9 of Applicant’s Remarks).  Applicant lastly argues that Yang et al. fails to disclose that a psychological test result is determined based on the EEG signal since the claimed invention uses only one physiological information while Yang et al. discloses utilizing more than one (e.g. EEG, PPG, GSR, EGG, EMG…etc) (see page 9 of Applicant’s Remarks).
In response, the Examiner disagrees.  Yang et al. has been shown to disclose collecting EEG information by exciting systematic points from the cerebral cortex.  It is clear that such information which is at least inherently “felt by the subject” is equivalent to Applicant’s “test information.”  Even further, such collected EEG information is input into a machine learning module to perform further processing and yield an output depression level, of which is recited in the “inputting the test information into machine learning…” limitation of the claim (claim 1).  Secondly, it is clear that Yang et al. discloses performing machine learning as he specifically names different machine learning models such as Bayes classifier, decision tree algorithm, Adaboost…etc.  Lastly, although it may be true that Yang et al. discloses utilizing multiple physiological information to determine the output depression level instead of utilizing a single piece of information (e.g. solely the EEG information/signal) as the claimed invention, this does not take away from the fact that at least one of the listed physiological information utilized in Yang et al. may be EEG information as utilized in the claimed invention.  In other words, Yang et al. discloses utilizing EEG information in his processing.  The claims do not recite any language to prohibit the usage of “additional” information thus, the usage of such additional physiological information is solely performing additional processing while still reciting the claimed invention.  In other words, the claims are reciting performing utilizing a single piece of information while the prior art is teaching the usage of the single piece of information plus additional information.  The prior art therefore teaches the invention.
For at least these reasons, the Examiner deems the rejections of the claims based upon Yang et al. as just. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/2/22